DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
“wind-to-energy converter” of claim 7
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “152, 153, 154” has been used to designate both “electrical cables” and “inter-converter electrical grid”
Reference character “194, 195, 196” has been used to designate both “mooring cables” and “inter-converter electrical grid”  
Reference character “230” has been used to designate both “wave energy converter” and “illustrated embodiment”
Reference characters “577", “579”, and "587 have been used to designate both “power conditioning buoy” and “power converter”
Reference character “617” has been used to designate “final power conditioning buoy”, “power converter” and “mooring buoy”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "616" and "618" have both been used to designate “set-specific power conditioning buoy”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 460, 463, 464, 465, 467, 468, 469, 473, 6330, 6340, 6490, 729, 760-766.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 216, 217, 251, 299, 310, 460A, 460B, 463A, 463B, 464B, 467A, 467B, 468A, 468B, 3500, 3510, 3520, 3530, 3540, 3550, 3560, 3570.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “comprising.”  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0075, “energy converters 170, 171, and 173” should be changed to “energy converters 170, 171, and 172”
Paragraph 00157, “Some, e.g. 633”, “Some, e.g. 634”, “some, e.g. 630” should be changed to “Some converters, e.g. 633”, “Some converters, e.g. 634”, “some converters, e.g. 630”
Paragraph 00162, “Some, e.g. 641”, “Some, e.g. 643”, “Some, e.g. 644” should be changed to “Some converters, e.g. 641”, “Some converters, e.g. 643”, “Some converters, e.g. 644”
Paragraph 00168, “Some, e.g. 661”, “some, e.g. 663” should be changed to “Some cables, e.g. 661”, “some cables, e.g. 663”
Appropriate correction is required.
Claim Objections
Claims 11, 12, and 16 are objected to because of the following informalities:  
Claim 11, “permits the serial communication” should be changed to “permits a serial communication”
Claim 12, “permits the parallel communication” should be changed to “permits a parallel communication”
Claim 16, “wherein the gauge of a first electrical cable is different than the gauge of a second” should be changed to “wherein a gauge of a first electrical cable is different than a gauge of a second”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 18 recitation of indefinite claim 17 language is “wherein a portion of the electrical energy transmitted through one of the plurality of electrical cables is used to generate a chemical fuel” and further claim 18 language “wherein the chemical fuel is hydrogen”.
This limitation is unclear because the limitation merely states a function (generate a chemical fuel) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., a plurality of mooring connections or motion-to-energy converters, so it is unclear whether the function requires some other structure or is simply a result of operating the plurality of mooring connections or motion-to-energy converters in a certain manner. Paragraph 0137 of the specification discloses generating chemical fuel as an example of how the consumed and/or converted “conditioned” electrical power could be used after the power has been transmitted to a platform.
For examining purposes because it is unclear whether the claim is merely reciting an intended use or the combination of an electric generator and a chemical fuel generator; the claim will be treated as intended use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-13, 15, 17, 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Page (US 2011/0057448).
Regarding claim 1, Page discloses an energy farm, comprising:
a plurality of motion-to-energy converters (5, 36 of Figures) adapted to float at an upper surface of a body of water;
a plurality of flexible mooring connectors (see Figures 1-3) interconnecting the plurality of motion-to-energy converters;
a power consumer (8 of Figures); and
a plurality of electrical cables (194 of Figures) interconnecting the motion-to-energy converters so as to communicate electrical energy generated at the motion-to-energy converters to the power consumer, the plurality of electrical cables arranged substantially parallel to and adjacent the upper surface of the body of water (see Figures 1-3).
Regarding claim 2, Page discloses wherein the electrical cables transmit electrical signals of varying electrical currents (inherent; it is well-known electrical cables transmit varying electrical current).
Regarding claim 3, Page discloses wherein the electrical cables transmit electrical signals of varying electrical voltages (inherent; it is well-known electrical cables transmit varying electrical voltages).
Regarding claim 4, Page discloses wherein the electrical cables transmit electrical signals communicating data (Para. 0109-0110; 195 of Figures) to and from the motion-to-energy converters (5, 36 of Figures).
Regarding claim 6, Page discloses wherein the plurality of motion-to-energy converters includes a wave-to-energy converter (5, 36 of Figures).
Regarding claim 8, Page discloses wherein the plurality of motion-to-energy converters includes a motion-to-energy converter that is connected to one of one, two, three, four, five, and six electrical cables (see Figure 13).
Regarding claim 9, Page discloses wherein the plurality of motion-to-energy converters (5, 36 of Figures) includes a motion-to-energy converter (Para. 0093) that permits the transmission of a varying electrical current (Para. 0109-0110) from a first connected electrical cable (194 of Figures) to a second connected electrical cable (7 of Figures).
Regarding claim 10, Page discloses wherein the plurality of motion-to-energy converters (5, 36 of Figures) includes a motion-to-energy converter (Para. 0093) that permits the transmission of a varying electrical voltage (Para. 0109-0110) from a first connected electrical cable (194 of Figures) to a second connected electrical cable (7 of Figures).
Regarding claim 11, Page discloses wherein the plurality of motion-to-energy converters includes a motion-to-energy converter (5, 36 of Figures) that permits the serial communication (see Figures 1, 2, 13, 14) of electrical energy from a first connected electrical cable to a second connected electrical cable (Para. 0109-0110).
Regarding claim 12, Page discloses wherein the plurality of motion-to-energy converters includes a motion-to-energy converter (5, 36 of Figures) that permits the parallel communication (see Figures 1, 2, 13, 14) of electrical energy from a first connected electrical cable to a second connected electrical cable (Para. 0109-0110).
Regarding claim 13, Page discloses wherein the plurality of motion-to-energy converters (5, 36 of Figures) includes a motion-to-energy converter that includes a rectifier (Para. 0093).
Regarding claim 15, Page discloses wherein the plurality of motion-to-energy converters (5, 36 of Figures) includes a motion-to-energy converter that includes a generator (Para. 0093, 0096).
Regarding claim 17, Page discloses wherein a portion of the electrical energy transmitted through one of the plurality of electrical cables (194 of Figures) is used to generate a chemical fuel (Para. 0115).
Regarding claim 18, Page discloses wherein the chemical fuel is hydrogen (Para. 0115).
Regarding claim 25, Page discloses wherein the power consumer is electrically connected to the electrical cables (7 of Figures) of the energy farm by a terrestrial electrical power grid (8 of Figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2011/0057448), in view of Himmelstrup (US 2009/0288612).
Regarding claim 5, Page discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the mooring system includes buoyant, non-rigid separation-restoring connectors coupling the motion-to-energy converters (5, 36 of Figures).
Himmelstrup discloses wherein the mooring system (108 of Figures) includes buoyant, non-rigid separation-restoring connectors coupling the motion-to-energy converters (74, 110 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to modify the mooring system of Page such that the mooring system includes buoyant separation-restoring connectors coupling the floating motion-to-energy converters, as taught by Himmelstrup, for the advantages of allowing for the temporary separation of the floating energy converters to avoid possible damage caused thereto by large incident waves while returning to the optimal spacing when the danger has passed.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2011/0057448), in view of Pitre (US 8,803,346).
Regarding claim 7, Page discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the plurality of motion-to-energy converters includes a wind-to-energy converter.
Pitre discloses wherein the plurality of motion-to-energy converters (22 of Figures; see figures 1-2) includes a wind-to-energy converter (23 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have wind-to-energy converters on the motion-to-energy converters of Page, as taught by Pitre, to combine electricity from wind energy capture devices with energy from wave energy capture devices for transmission to shore [Pitre: abstract].

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2011/0057448), in view of Draper (US 2007/0224895).
Regarding claim 14, Page discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the plurality of motion-to-energy converters (5, 36 of Figures) includes a motion-to-energy converter that includes a transformer.
Draper discloses wherein the plurality of motion-to-energy converters (10 of Figures) includes a motion-to-energy converter that includes a transformer (Para. 0021-0023).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the motion-to-energy converters of Page include a transformer, as taught by Draper, to transfer alternating current or voltage from one electric circuit to another by means of electromagnetic induction.

Claims 16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2011/0057448).
Regarding claim 16, Page discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the gauge of a first electrical cable (194 of Figures) is different than the gauge of a second electrical cable (7 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to use different gauge electrical cables in the system of Page since it was known in the art that varying levels of voltage requires different gauges of electrical cables.
Regarding claims 19, 20, 21, 22, 23, 24, Page discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the power consumer (8 of Figures) is a floating computer data center (Para. 0072) (claim 19);
wherein the power consumer (8 of Figures) is a floating chemical-fuel-production apparatus (Para. 0072) (claim 20);
wherein the power consumer (8 of Figures) is a floating seawater-mineral-extraction apparatus (Para. 0072) (claim 21);
wherein the power consumer (8 of Figures) is an autonomous vessel (Para. 0072) (claim 22);
wherein the power consumer (8 of Figures) is a manned vessel (Para. 0072) (claim 23);
wherein the power consumer (8 of Figures) is a chemical-processing apparatus (Para. 0072) (claim 24).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention for the power consumer of Page be a floating computer data center, floating chemical-fuel-production apparatus, floating seawater-mineral-extraction apparatus, autonomous vessel, manned vessel, and a chemical-processing apparatus since it was known in the art that power from an electrical grid may be distributed and consumed in a conventional manner [Page: Para. 0072] (i.e. to power consumers). Power consumers, such as a floating computer data center, floating chemical-fuel-production apparatus, floating seawater-mineral-extraction apparatus, autonomous vessel, manned vessel, and a chemical-processing apparatus, receive their electrical energy from some type of electrical grid.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharon (WO-2011/060183-A2) discloses a plurality of motion-to-energy converters adapted to float at an upper surface of a body of water and a power consumer is a manned vessel.
Olson (US 7,245,041) discloses a plurality of motion-to-energy converters adapted to float at an upper surface of a body of water.
Duke (US 2012/0329345) discloses a motion-to-energy converter and a power consumer is an autonomous vessel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832